Citation Nr: 1738795	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to arthritis of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active service from January 25, 1966 to February 15, 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Travel Board hearing in April 2014.  A transcript of the testimony offered at the hearing has been associated with the record.

In January 2017, the Board remanded the claims.



FINDINGS OF FACT

1.  Arthritis of the back did not manifest during active military service and is not otherwise related to a disease, injury, or event during service.

2.  An acquired psychiatric disability did not manifest during active military service and is not otherwise related to a disease, injury, or event during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the back are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in November 2010 and January 2011 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA records. No VA examination is necessary to decide the claims, as there is sufficient evidence of record to decide them, i.e. the Veteran's service treatment records, and the lay and medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was provided a hearing before the undersigned VLJ in April 2014.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded previously to obtain outstanding medical records.  All known and available records have been obtained.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Service connection may be awarded for a "chronic" condition, like arthritis and a psychosis, when such a disease manifests itself within the presumption period under 38 C.F.R. § 3.307, and the Appellant presently has the same condition.  However, such presumptions are only available if a Veteran served more than 90 days.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307(a)(1).  As the Appellant in this case served less than 90 days, no presumption of service connection is applicable in this case for any chronic disorder.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he injured his low back in service, when he slipped on some ice.  He relates his arthritis of the back to this incident, and he relates an acquired psychiatric disability to the arthritis of the low back.  In support of his contentions, he has submitted personal statements detailing the alleged fall during his 21 days of active service.  

No service record documents any history of fall or psychiatric complaints, or any psychiatric or spinal disability.  After 2 days in service on January 26, 1966, the Veteran underwent a Medical Board examination.  The examination resulted in assessment of neoplasm, osteochondroma of the distal right femur and of the proximal right tibia, fixed, causing pain and weakness in the right leg.  The Veteran was found unfit for induction due to this disability.  At discharge on February 15, 1966, the Veteran certified that there had been on change in his medical condition since the January 26, 1966 examination.

Of record is a September 1970 private medical records noting a complaint of low back pain for 4 to 5 years.  Examination showed that the Veteran's right leg measured 1 inch shorter than the left, due to lesions related to the osteochondroma.  The examining doctor felt that the Veteran's back pain was muscular and secondary to the shortened right leg.  

A VA treatment record dated in 1992 documents the Veteran's reports of depression.  A VA record dated in May 2015 notes chronic pain with depression.  Subsequent VA records document treatment for depression.  

Private medical records dated in June 1992 reflect reports of low back pain, with no history of injury given at that time.  X-rays were negative, although minimal scoliosis was shown.  VA records dated in May 2003 reflect assessment of low back pain and arthritis.  Subsequent records document treatment of back pain.

In April 2014, the Veteran testified before the Board.  He explained that when he arrived at basic training, he was required to stand in the ice and snow in thin clothing and slippers.  He described that on the first night of basic training he went to bed around midnight, got back up at 4 am and then was required to stand in the ice and snow for another day.  He related that he got sick and that he fell on some ice as well, and hurt his back.  

Of record is a report of initial psychiatric examination from Dr. E.W.H. dated in November 2015.  The report documents that the Veteran reported stressors of "[o]ut in snow and ice all night," [s]uffered severe frost bite on his fingers and toes," and "[d]ischarged from basic training because of this and a fall hurting his back."  Dr. H. assessed Chronic Major Depression and Panic Disorder, noting each as "service[-]connected."  In a January 2017 report, Dr. H. continued these assessments.

Initially, the Board must address the Veteran's assertion that he has a low back disability related to falling on ice during his period of active service.  The Veteran served for 21 days, and the service records document no history of fall.  Rather, they document that within 2 days of entrance, the Veteran was assessed with osteochondroma of the right leg.  No injury of the spine was assessed.  The first mention of any fall appears in the Veteran's recent claim.  

To the extent the Veteran is competent to relate his observations of a fall, the Board does not find credible the lay assertions that he fell and injured his low back.  It is noteworthy in this regard, that in September 1970 the Veteran related a history of back pain, which was attributed to a shortened right leg related to the nonservice-connected osteochondroma of the right leg.  At that time, no history was given of any fall in service.  Moreover, despite the apparently favorable history of stressors in service, including the alleged slip and fall, noted in Dr. H.'s opinion, the service records clearly show that the Veteran was discharged due to osteochondroma of the right leg.  Medical Board examination showed no abnormalities of the spine or musculoskeletal system.  No service record documents any cold injury, including "severe" frostbite of the fingers and toes.  The service records and contemporaneous medical evidence contradict the Veteran's current assertions.  Under these circumstances, the Board finds the Veteran's assertions of falling and injuring his back and suffering cold injuries lacking in credibility.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Initially, Board will address that Dr. H.'s opinion, which implies that the Veteran sustained a back injury, as well as cold injuries, in service.  However, as outlined herein above, the Board has found the lay evidence of the occurrence of these alleged incidents, including the Veteran's statements, lack credibility.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, Dr. H.'s opinions are based upon an unsubstantiated history, and are of no probative value.

Entitlement to service connection for arthritis of the back is not warranted.  As noted above, the Board finds the Veteran's reports and second-hand relations of back injury resulting from a slip and fall lacking in credibility.  Thus, these statements are of no probative value.  The service records do not show any injury to the back, or any assessment of a disability thereof, to include arthritis.  Probative and competent evidence shows that the Veteran's low back pain in the years following service was related to a shortened right leg.  Otherwise, no competent and probative evidence indicates that the Veteran incurred a low back disability, or that a back disability is attributable to service.  Accordingly, the claim must be denied.  Gilbert, supra.  

Entitlement to service connection for an acquired psychiatric disability, to include depression and panic disorder, is not warranted on a direct basis.  There is no evidence of a psychiatric disability in service, and the earliest evidence of a psychiatric disability, namely, depression, appears in clinical records dated in 1992.  Dr. H.'s opinion relating psychiatric disabilities, including depression and panic disorder, to service lacks probative value, as described above.  Otherwise, no competent and probative evidence indicates that an acquired psychiatric disability was incurred in service, or that any such disability is otherwise attributable thereto.  Accordingly, entitlement to service connection on a direct basis is not warranted.  Gilbert, supra.  

Entitlement to service connection for an acquired psychiatric disability as secondary to arthritis of the low back cannot be granted.  Service connection has never been awarded for any disability, to include arthritis of the low back.  Under 38 C.F.R. §3.310(a), service connection on a secondary basis can only be granted for a disability which is proximately due to, or the result of, a service connected disease or injury.  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the absence of any service-connected disability to relate a psychiatric disability to on a secondary basis, the claim cannot be substantiated as a matter of law.  


ORDER

Entitlement to service connection for arthritis of the back is denied.

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to arthritis of the low back is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


